DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected circuit board, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2022.

Applicant’s election without traverse of adhesive  film in the reply filed on 9/28/2022 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakano et al (CN 110003806).

Nakano teaches an adhesive sheet comprising a substrate and an adhesive layer.
A substrate is formed from such polyimides as Kapton or Upilex (see Examples 7 and 8), which are the same ones as used in the instant Application (see printed publication), meeting the limitations of claims 4-6.
An adhesive layer  comprises a Polymer A, which can be formed from fluorine-based resin (see Polymer A section).
The resin can be formed from fluorine-containing vinyl monomer such as a fluorine-substituted (meth)acrylic acid ester, meeting the limitations of claims 7-8.

Nakano fails to teach Oxygen transmission rate and thermostability  as they recited in claims 1 and 2.

However, since Applicant and Nakano disclose the compositions, based on the same polyimide, their Oxygen permeabilities and thermostabilities are inherently equal. 

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Applicant’s and Nakano’s compositions, since they formed from the same elements. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al as applied to claims 1-7 above, and further in view of O’Keefe et al (WO 2019155073).

Nakano fails to teach specific fluororesin structure.

O’Keefe teaches fluoroelastomer compositions having ability to adhere upon curing to various substrates (see Abstract).  In particular, O’Keefe discloses fluoroelastomers comprising  a vinylidene fluoride (VDF) 35-85 % and hexafluoropropene (HFP) (see 0023).

O’Keefe teaches that (per)fluoroelastomer delivers outstanding adhesion to a variety of substrates (see 0013)

It would have been obvious to a person of ordinary skills in the art to use O’Keefe’s fluoroelastomers in Nakano’s composition in order to provide an outstanding adhesion to a variety of substrates.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765